DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
02/03/22. Claims 65-67, 69-70, 72 and 74-78 are pending in this application and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 02/03/22 have been fully considered and are persuasive. Applicant’s amendments adding in a plurality of open channels configured in a grid pattern (also their persuasive remarks) do not appear taught in Chew. A new search was performed and the Van Der Mooren reference below is being utilized to show these features. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 76-78 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Der Mooren et al. U.S. Publication (20100249691). 
Regarding Claim 76, Van Der Mooren discloses the method of reducing intraocular pressure comprising: (Paragraph [0063]) causing a first end of a treatment device to be secured within drainage tissue of an eye of a patient (Paragraph [0015] lines 3-5), the treatment device including a plate structure having an uppermost surface (Figure 5A#100) opposite a lowermost surface (Figure 5A#102) and a plurality of open channels formed into the lowermost surface, the plurality of open channels configured in an intersecting grid pattern (Figure 5A); and causing a second end of the treatment device to be secured within an anterior chamber of the eye (Paragraph [0063]), the second end of the treatment device having a width that is narrower than a width of the first end of the treatment device (Figure 3). 
Regarding Claim 77, Van Der Mooren discloses wherein the drainage tissue includes at least one of an uveoscleral outflow pathway, Schlemm's canal, a collector channel, a supraciliary space, a trabecular meshwork, or a suprachoroidal space of the eye (Paragraph [0055]).
Regarding Claim 78, Van Der Mooren discloses wherein the drainage tissue includes a space between a superior rectus muscle and an inferior rectus muscle of the eye (Paragraph [0063]. 



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 65-67, 69-70, 72 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Mooren et al. U.S. Publication (20100249691) in view of Chew et al. U.S. Publication No. (20170020730).
Regarding Claim 65, Van Der Mooren discloses a method of reducing intraocular pressure (Paragraph [0015]) comprising: 
a) Securing a treatment device to an eye (Paragraph [0063] lines 11-16), the treatment device comprising a plate (Figure 3 #40) structure comprising 
an uppermost surface opposite a lowermost surface (See figure 3 below);  

    PNG
    media_image1.png
    267
    533
    media_image1.png
    Greyscale

a fluid pathway including plurality of open channels formed into the; lowermost surface, the plurality of open channels configured in an intersecting grid pattern (Paragraph [0098], see channels in Figure 5a below).

    PNG
    media_image2.png
    447
    763
    media_image2.png
    Greyscale

Van Der Mooren is silent as to the size of the device; however, it is noted that since this device will be placed in an eye, it would logically follow that its sizing would fall in the millimeter range. However, it is does not specifically disclose that the plate structure has a height ranging from 5 μm to 20 μm as measured by the distance between the uppermost surface and the lowermost surface of the plate structure. 
However, Chew also teaches an ocular drainage device wherein the plate structure has a height ranging from 5 μm to 20 μm (Paragraph [0083], 1.0mm or less) as measured by the distance between the uppermost surface and the lowermost surface of the plate structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Van Der Mooren with Chew to have the plate structure has a height ranging from 5 μm to 20 μm as measured by the distance between the uppermost surface and the lowermost surface of the plate structure because a plate with an overall reduced thickness and/or an overall reduced height thereby resulting in improved bleb formation (Paragraph [0084]).
Regarding Claim 66, Van Der Mooren discloses wherein the treatment device is secured onto a sclera of the eye (Paragraph [0063] lines 7-11). 
Regarding Claim 67, Van Der Mooren discloses wherein after step a) the treatment device is located at an implant position in the eye such that at least a portion of the first major exposed surface of the plate structure faces the conjunctiva of the eye (Paragraph [0108]) and at least a portion of the second major exposed surface of the plate structure faces the sclera of the eye (Paragraph [0018]); wherein at least one of the first major exposed surface or the second major exposed surface of the plate structure comprises a fluid pathway that provides fluid communication between the anterior chamber (Paragraph [0063]) of the eye and the implant position; 
Regarding Claim 69, Van Der Mooren discloses wherein the fluid pathway comprises wherein the intersecting grid pattern includes a hexagonal grid pattern. (Paragraph [0098], Figure 5a). 
Regarding Claim 70, Van Der Mooren discloses wherein aqueous humor flows along the fluid pathway, thereby reducing intraocular pressure within the eye (Paragraph [0114] lines 7-11). 
Regarding Claim 72, Van Der Mooren discloses wherein after step a), at least a portion of the treatment device is located (Paragraph [0063] lines 7-11) between two adjacent eye muscles, wherein at least a portion of the treatment device is located between the lateral rectus muscle and the superior rectus muscle. 
Regarding Claim 74, Van Der Mooren discloses wherein a first end of the treatment device is inserted into an anterior chamber (Figure 1 #30) of the eye and a second end of the treatment device is inserted into at least one of an uveoscleral outflow pathway, Schlemm's canal, a collector channel, a supraciliary space, a trabecular meshwork, or a suprachoroidal space of the eye (Paragraph [0055]).
Regarding Claim 75, Van Der Mooren disclose wherein a first end of the treatment device is inserted into an anterior chamber (Figure 1 #30) of the eye and a second end of the treatment device is inserted between a superior rectus muscle and an inferior rectus muscle (Paragraph [0063] lines 7-11).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                         /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774